DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soler et al. (US 2015/0361228), hereinafter Soler, in view of Jeschke et al. (US 2010/0219381), hereinafter Jeschke.
Regarding claims 1, 7, 11, 13-14, 16-17, and 19, Soler discloses a composition comprising an electrically conductive (par. 0144) polymer composite comprising 
(a) one or more thermoplastic polyesters (par. 0049 shows the structure of a PHA; par. 0054 describes PCL materials; par. 0149-0150 describe PLA and other polymers that can be added); 
(b) graphitic nanoparticulate fillers (par. 0087, 0098), and adding 
(c) a plasticizer (par. 0180 describes tributyl citrate as in claims 14/16) between 0.1-40% (or additionally, a second range of 1-10%) by weight, both overlapping with the claimed range, which is noted supports a case of prima facie obviousness as discussed below, and 
(d) a thermal stabilizer (par. 0177 describes at least TNPP as recited in claims 17 and 19) within 0.05-1.5% wt (par. 0173, meeting claims 1 and 17), and 
a particulate filler (par. 0087 describes titanium oxide as in claims 11 and 13, par. 0092-0097 describe the particles in the size of nanometers) and as discussed in par. 0097, would appear to at least overlap with the claimed range as described.
With respect to the (b) carbon-based fillers, Soler discusses (par. 0144) that the resin becomes electrically conductive in the vicinity of 10% weight carbon-based filler. Therefore, it would have been obvious to one of ordinary skill in the art to have specified that the carbon-based electrically conductive components to have been around 10% of the weight of the composite as is claimed (meeting the applicable ranges of claims 1 and 7). 
Also, the melt-compounding in Soler, par. 0107 or pelletizing in par. 0112, would cause uniformity within the composite as is claimed. 
Additionally with respect to the composition percentages of the polyester, Jeschke discloses a similar molding composition having multiple components of a thermoplastic polyester, and a conductive material. Jeschke discloses that the thermoplastic polymer is between 5-95% by weight, and thus discloses a range that overlaps with that of the prior art (Jesckhe, par. 0026). Jeschke also discloses overlapping ranges for the graphitic material and filler/additive materials within a similar composition (Jeschke, par. 0049-0053), which would have led one of ordinary skill to have concluded that each of the compositions in both references would have behaved similarly when applying each of the techniques to the other since both disclose similar ranges of components. 
Additionally, as it has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, in view of the disclosed overlapping range, it would have been further obvious to one of ordinary skill in the art to have specified the range of the thermoplastic polyester material as is claimed. 
Regarding claim 2, Soler/Jeschke discloses the subject matter of claim 1, and further specifies that the amount of a ‘second’ polymer may be in the range of 1-75% (Soler, par. 0154). Since the total polymer concentration would amount to the concentration of all combined polymeric components, it would have further been obvious to have specified that the amount of polymer is as recited in the claim, which overlaps with the end point of the range as recited in claim 2. 
Additionally or alternatively, Jeschke discloses that the thermoplastic polymer is between 5-95% by weight, and thus discloses a range that overlaps with that of the prior art. Therefore, in view of the overlapping range, it would have been further obvious to one of ordinary skill in the art to have specified the range of the thermoplastic polyester material as is claimed. 
Regarding claims 3-5, Soler/Jeschke further discloses (Soler, par. 0106, 0111-0112) which discusses that the polymerized product (making up the thermoplastic polymer above) is milled to form a fine powder as is claimed, and as described in par. 0149, can be made up of PHB as recited in claim 5. 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Soler is concerned with non-conductive compositions, and thus is not combinable with Jeschke, as outlined above.
In response, it is pointed out that Soler is directed to a composition comprising specifically one or more conductive fillers (Soler, par. 0057), and Jeschke also discusses, specifically, the modification of the electrical conductivity, and the composition has electrical conductivity (Jeschke, abstract, discusses both insulating and conductive compounds). 
However, Jeschke is not read as the “invention being modified” in accordance with MPEP 2143 as it is the second reference being referred to in the rejection above – Soler is the primary reference, and thus would be the “invention being modified.” While Jeschke may produce a component having relatively less electrical conductivity, it does still, like Soler, have a component specifically with electrical conductivity (Jeschke, par. 0028), and thus, would still be applicable in the manner described above. 
Since both references are involved with the production of similar types of thermoplastic compositions, the ordinary artisan would have had a reasonable expectation of success from having consulted the references above in the way described above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the preamble of the claim is limited by the elements that follow, and as such, even if the resulting compound in Jeschke lost conductivity (unexpectedly), as is argued by Applicant to be the case with respect to the secondary reference, this is not commensurate in scope with the claimed invention. It does not appear that it can be concluded that Jeschke teaches away from the claimed invention when the claimed invention does not have the above-noted requirements.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742